Citation Nr: 0108585	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-07 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for the cause of death 
of the veteran.

2.  Entitlement to accrued benefits.




ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran had active military service from November 1944 
until November 1945.  He died on June [redacted], 1999.  The 
appellant is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in November 
1999 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Philippines.  The RO denied 
service connection for parotid tumor (claimed as tumor below 
the right ear) (for accrued purpose only), on the basis that 
the claim was not well-grounded.  In another rating decision, 
the RO denied service connection for the cause of death on 
the basis that the claim was not well-grounded.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In the Notice of Disagreement, received in December 1999, the 
appellant contends that the veteran's tumor below the right 
ear occurred during service and ultimately caused his death.  
In VA Form 9, dated in March 2000, the appellant notes that 
the records show that the veteran was diagnosed with 
pulmonary tuberculosis (PTB) with "hereptysisis" and 
asthmatic bronchitis in July 1947.  Accordingly, she 
indicates that the veteran should have received service 
connection for PTB.

The evidence of record contains information from the United 
States Department of the Army in regards to the veteran's 
service.  The veteran was missing from November 1, 1944, to 
March 9, 1945.  He had recognized guerrilla service from 
March 10, 1945, to August 11, 1945.  In addition, he had 
regular Philippine service from August 12, 1945, until 
November 3, 1945.

Available service medical records contain a separation 
examination report dated June 1, 1946, in which it is noted 
that examination of the lungs revealed mucous rales on the 
left.  It was further noted that a chest x-ray showed a 
radiologically healthy chest.  An x-ray report dated in 
February 1946 also indicates that the findings showed a 
radiologically healthy chest.

A "Clearance Slip" from a United States Army Field Station 
Hospital, dated in July 1947, indicates that the veteran was 
to be transferred to the 43rd Infantry Regiment for further 
treatment of "PTB with Hereptysisis and Asmathic Bronchitis.  
More mucouse on left lung.  Partial medication given.  
Finding on June 1, 1947 examination observed sparked this 
PTB, a finding on chest X-ray, PTB, left lung."

The Certificate of Death shows that the veteran died on June 
[redacted], 1999.  He was 79 years old.  He died at the Veterans 
Memorial Medical Center.  The immediate cause of death was 
cardio-pulmonary arrest.  The antecedent cause of death was 
chronic progressive disease.  The underlying cause of death 
was pancreatic cancer.  Although the veteran's claims file 
contains some VA treatment records, not all of his VA medical 
records have been associated with his claims file.  A VA 
"Certification" dated in July 1999 lists various periods of 
hospitalization from November 1996 until the veteran's death 
in June 1999, and notes the diagnoses.  However, not all the 
VA medical records are in the veteran's claims file.  In 
particular, the medical records of the treatment he received 
during the hospitalization from June 10, 1999, until his 
death on June [redacted], 1999, are not in the claims file.  
Accordingly, the RO should request copies of all of the 
veteran's medical records from the Veterans Memorial Medical 
Center and associate them with his claims file.

A statement dated in September 1999 from a licensed physician 
with the VFP-Outpatient Center indicates that the veteran was 
examined between February and March 1999 and found to have 
PTB with hemoptysis and asthmatic bronchitis.  In addition, 
the physician noted that "lung findings on June 1, 1946 
examination could spark this PTB, a finding on chest x-ray, 
PTB, left lung, infected w[ith] cardiac pulmonary arrest, 
chronic progressive disease, pancreatic CA [cancer]."

Due to the September 1999 physician's statement, the RO 
should take further development to determine whether the 
veteran's PTB was related to the noted lung disorder in June 
1946.  At the time of the veteran's death, none of his 
disabilities were service-connected.  If the veteran should 
have been service-connected for PTB, the appellant would be 
entitled to accrued benefits.  Moreover, if the veteran's PTB 
should have been service-connected, the RO would need to take 
further development to determine whether the PTB caused or 
contributed to the veteran's death.  See 38 C.F.R. § 3.312 
(2000).  Accordingly, the Board finds that the RO, after 
obtaining copies of all available VA and non-VA medical 
records, should arrange for the veteran's records to be 
reviewed by a physician whose expertise includes pulmonary 
tuberculosis.  The physician should be requested to provide a 
medical opinion as to whether the veteran's PTB, or any other 
disorder was manifested in service, or whether PTB was 
manifested to a compensable degree within three years after 
service.  See 38 C.F.R. § 3.307(a)(3) (2000).  In addition, 
if the physician finds that the veteran's PTB or any other 
disorder is related to service, or that PTB was manifested to 
a compensable degree within three years of separation from 
service, the physician should provide a medical opinion as to 
whether such disorder caused or contributed to the veteran's 
death.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for a parotic 
tumor, PTB, cardio-pulmonary disorder, 
and pancreatic cancer since service.  
After securing the necessary release, the 
RO should obtain these records, to 
include copies of all of the veteran's 
treatment records from the VFP-Outpatient 
Center and the Veterans Memorial Medical 
Center in Quezon City, in particular, 
those of his hospitalization in June 
1999.

2.  Thereafter, the RO should arrange for 
a physician, whose expertise includes 
PTB, to review the veteran's records.  
The physician should be requested to 
provide a medical opinion as to whether 
the veteran's PTB, or any other disorder, 
was related to his period of service, or 
whether PTB manifested to a compensable 
degree within three years of separation 
from service.  

3.  After the above has been completed to 
the extent possible, the RO must review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

4.  Thereafter, the RO should readjudicate 
the claims currently on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

